Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 1 as follows: “A method of reducing ocular neovascularization in a subject wherein the ocular neovascularization is pathological choroidal neovascularization or retinal neovascularization, the method comprising treating the subject with a VEGF antagonist, determining that the subject is unresponsive to the VEGF antagonist treatment, and administering to the subject an agent, wherein the agent is a small molecule inhibitor that binds to Mcl-1 polypeptide and suppresses Mcl-1 polypeptide activity, wherein the agent is highly specific for Mcl-1 verses non-Mcl-1 Bcl-2 polypeptides, wherein the agent is active in endothelial cells and suppresses Mcl-1 activity in endothelial cells and reduces the number of angiogenic vascular endothelial cells while substantially sparing quiescent vascular endothelial cells in the eye, wherein the agent is in a pharmaceutical or physiological composition and the pharmaceutical or physiological composition is administered topically to the eye region or ocularly, and wherein administering the agent is for a time and under conditions effective to reduce the formation of new blood vessels in the eye of the subject.”.
	Please amend claim 37 as follows: “The method of claim 1, wherein apoptosis is not substantially increased in non-angiogenic vascular endothelial cells.”.

	The amendment to claim 1 is necessary to make all method steps active, positive method steps. In addition, the “associated with” language was removed as this significantly broadens the subject scope and may still read on diabetic retinopathy, etc.

	The amendment to claim 37 removed “(spared cells)”.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658